SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 5, 2009 FEDFIRST FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) United States 0-51153 25-1828028 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Donner at Sixth Street, Monessen, Pennsylvania 15062 (Address of principal executive offices) (Zip Code) (724) 684-6800 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition On August 5, 2009, FedFirst Financial Corporation issued a press release to announce its financial results for the quarter ended June 30, 2009.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Number Description Press Release dated August5, 2009 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. FEDFIRST FINANCIAL CORPORATION Date:August 5, 2009 By: /s/ Patrick G. O’Brien Name: Patrick G. O’Brien Title: President and Chief Executive Officer 3
